     Case 2:19-cv-06301-AB-KS Document 121 Filed 01/27/21 Page 1 of 4 Page ID #:3942




 1    JEAN-PAUL CIARDULLO, CA Bar No. 284170
        jciardullo@foley.com
 2    FOLEY & LARDNER LLP
      555 South Flower Street, Suite 3300
 3    Los Angeles, CA 90071
      Telephone: 213-972-4500
 4    Facsimile: 213-486-0065
 5    ELEY O. THOMPSON (pro hac vice)
        ethompson@foley.com
 6    FOLEY & LARDNER LLP
      321 N. Clark Street, Suite 2800
 7    Chicago, IL 60654-5313
      Telephone: 312-832-4359
 8    Facsimile: 312-83204700
 9    RUBEN J. RODRIGUES (pro hac vice)
         rrodrigues@foley.com
10    LUCAS I. SILVA (pro hac vice)
         lsilva@foley.com
11    JOHN W. CUSTER (pro hac vice)
         jcuster@foley.com
12    FOLEY & LARDNER LLP
      111 Huntington Avenue, Suite 2500
13    Boston, MA 02199-7610
      Telephone: (617) 342-4000
14    Facsimile: (617) 342-4001
15    Attorneys for Plaintiff
16    Philips North America LLC

17
                            UNITED STATES DISTRICT COURT

18
                          CENTRAL DISTRICT OF CALIFORNIA

19
                                      WESTERN DIVISION

20
                                               Case No. 2:19-cv-06301-AB-KS
21      Philips North America LLC,
                        Plaintiff,             PHILIPS NORTH AMERICA LLC’S
22
                                               NOTICE OF MOTION AND
23          vs.                                UNOPPOSED MOTION FOR LEAVE
                                               TO FILE SECOND AMENDED
24
        Garmin International, Inc.             COMPLAINT TO WITHDRAW
25      Garmin USA, Inc. and Garmin Ltd.,      COUNTS IV AND V
26                      Defendants.
                                               Date:    February 26, 2021
27                                             Time:    10:00AM PT
28
                                               Crtrm:   7B (350 West First Street)
                                               Judge:   Hon. Andre Biorette Jr.
       Case 2:19-cv-06301-AB-KS Document 121 Filed 01/27/21 Page 2 of 4 Page ID #:3943




   1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2               PLEASE TAKE NOTICE that on February 26, 2021 at 10:00AM PT, or as soon
   3    thereafter as the matter may be heard before Honorable André Birotte Jr., in Courtroom 7B of
   4    the United States District Court, Central District of California, located at 350 West First Street,
   5    Los Angeles, CA 90012, Plaintiff Philips North America LLC (“Philips”) will, and hereby does,
   6    respectfully move unopposed under Fed. R. Civ. P 15(a)(2) and 16(b)(4) for leave to amend its
   7    First Amended Complaint to withdraw all allegations of infringement of U.S. Patent Nos.
   8    6,976,958 (“the ’958 patent”) and 9,314,192 (“the ’192 Patent”). Attached as Exhibit A is a
   9    copy of Philips’s Proposed Second Amended Complaint.
  10               This Motion is based on this Notice of Motion, the accompanying Memorandum of
  11    Points and Authorities, the pleadings and papers on file in this action, and on such other and
  12    further evidence as may properly be before this Court at the hearing on the Motion.
  13               This Motion is made following several conferences with defense counsel, and the Motion
  14    is unopposed by Defendants.
  15
                   DATED: January 27, 2021           FOLEY & LARDNER LLP
  16

  17                                                 /s/ Jean-Paul Ciardullo
                                                     Jean-Paul Ciardullo
  18                                                 Eley O. Thompson
  19                                                 Ruben J. Rodrigues
                                                     Lucas I. Silva
  20                                                 John W. Custer
  21                                                 Attorneys for Philips North America, LLC
  22

  23

  24

  25

  26

  27

  28
                                                                  MOTION FOR LEAVE TO FILE SECOND AMENDED
                                                                   COMPLAINT TO WITHDRAW COUNTS IV AND V
                                                                                 CASE NO. 2:19-cv-06301-AB-KS
4830-7966-4340.6
     Case 2:19-cv-06301-AB-KS Document 121 Filed 01/27/21 Page 3 of 4 Page ID #:3944




 1                                          MEMORANDUM
 2          Plaintiff Philips North American LLC (“Philips”) respectfully moves the Court under
 3    Fed. R. Civ. P 15(a)(2) and 16(b)(4) for leave to amend its First Amended Complaint to
 4    withdraw all allegations of infringement of U.S. Patent Nos. 6,976,958 (“the ’958 patent”) and
 5    9,314,192 (“the ’192 Patent”). Attached as Exhibit A is a copy of Philips’s Proposed Second
 6    Amended Complaint. The only change between Philips’s Second Amended Complaint and
 7    Philips’s Proposed Second Amended Complaint is that all references to the ’958 Patent and ’192
 8    Patent have been removed.
 9          With regards to the ’958 Patent, on August 10, 2020 Philips filed a disclaimer of all the
10    asserted claims of the ’958 patent with the U.S. Patent and Trademark Office. (See Exhibit B.)
11    As a result of this disclaimer, those claims can therefore no longer be asserted against Fitbit or
12    any other parties. Accordingly, good cause exists to allow the requested amendment.
13          With regards to the ’192 Patent, the parties have reached an agreement to narrow the
14    scope of this dispute and remove claims related to the ’192 Patent from dispute. As part of that
15    agreement, Philips, on behalf of itself and any successors-in-interest, agrees to hereby
16    unconditionally and irrevocably covenant not to sue, or otherwise assert claims, of the ’192
17    Patent against any Garmin products for past, present, and future infringement as those
18    products existed on December 1, 2020.
19          Counsel for Philips has conferred with counsel for Garmin with respect to the relief
20    requested in this Motion and counsel for Garmin has confirmed that they do not oppose the relief
21    requested in this Motion.
22

23

24

25

26

27

28
       Case 2:19-cv-06301-AB-KS Document 121 Filed 01/27/21 Page 4 of 4 Page ID #:3945




   1               DATED: January 27, 2021   FOLEY & LARDNER LLP
   2                                         /s/ Jean-Paul Ciardullo
   3                                         Jean-Paul Ciardullo
                                             Eley O. Thompson
   4                                         Ruben J. Rodrigues
   5                                         Lucas I. Silva
                                             John W. Custer
   6                                         Attorneys for Philips North America, LLC
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                         MOTION FOR LEAVE TO FILE SECOND AMENDED
                                                          COMPLAINT TO WITHDRAW COUNTS IV AND V
                                                                        CASE NO. 2:19-cv-06301-AB-KS
4830-7966-4340.6
